Citation Nr: 1719534	
Decision Date: 06/01/17    Archive Date: 06/14/17

DOCKET NO.  10-46 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an initial compensable rating for the residuals of a hemorrhoidectomy. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel



INTRODUCTION

The Veteran served on active duty May 1998 to September 2008 and from June 2015 to July 2016.  He received the Joint Service Commendation Medal and the Navy and Marine Corps Commendation Medal.

This matter initially came before the Board of Veterans' Appeals (Board) from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  The RO in Roanoke, Virginia currently has jurisdiction over the Veteran's claims.

In pertinent part, in June 2016, the Board issued a decision denying the Veteran's claim for a compensable rating for the residuals of a hemorrhoidectomy. 

(The same June 2016 Board action remanded the issue of entitlement to service connection for temporomandibular joint dysfunction, benign neoplasm of the scrotum, folliculitis on the scrotum, dry eye, and a scar on the chin to the RO for further development.  Service connection has since been granted service connection for temporomandibular joint dysfunction, benign neoplasm of the scrotum, folliculitis on the scrotum, and a scar on the chin.  The issue for service connection for dry eye is still being developed by the RO and has not yet been returned to the Board for further appellate review.) 

The Veteran subsequently appealed the June 2016 Board's decision to the U. S. Court of Appeals for Veterans Claims (Court).  In March 2017 the Court granted a Joint Motion requesting that the Board's decision be vacated and remanding the matter for further action in compliance with the Order.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

As pointed out by the parties to the Joint Remand, the most recent VA compensation and pension examination was conducted in 2008.  A new examination is required to evaluate the current degree of impairment.  See Snuffer v. Gober, 10 Vet. App. 400 (1997).

Accordingly, the case is REMANDED for the following action:

1.  Schedule a VA examination to determine the severity of hemorrhoids. All necessary diagnostic testing and evaluation should be performed, and all clinical findings reported. If possible, the appropriate Disability Benefits Questionnaire (DBQ) should be completed for each disability on appeal. 

2.  After the above development has been completed, readjudicate the issue on appeal.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




